DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Status of Claims 
Claims 1-59 of U.S. Application No. 16/457869 filed on 06/28/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed12/13/2021. Claims 1, 19, 28, 32, 33, 40, 42-44, 47 and 57 was amended. Claim 20 was canceled were added by applicant. Claims 1-19 and 21-59 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102 (b): Applicant’s amendments with respect to claims 1-40, 44-46, 48-57 and 59, have been considered but are moot because the amendments do not apply to any of the references being used in the current rejection. The previous rejections under 35 U.S.C. § 102 (b) to claims 1-40, 44-46, 48-57 and 59, have been withdrawn.
 In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments with respect to claims 41-43, 47 and 58 have been considered but are moot because the amendments do not apply to any of the references being used in the current rejection. The previous rejections under 35 U.S.C. § 103 (a) to claims 41-43, 47 and 58 have been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-19, 21-40, 44-46,48-57 and 59, are rejected under 35 U.S.C. 103(a) as being unpatentable over Berels et al. [US 2018/0086210 A1], hereinafter referred to as Berels, in view of Reich et al. [US 2015/0271019 A1], hereinafter referred to as Reich.
As to Claim 1, 19 and 57, Berels discloses an automotive electrical and electronic system 5comprising: a plurality of computing platforms coupled together in a ring network ([see at least 0011, 0016 and 0039]); a plurality of power and data centers (PDCs) coupled to the ring network ([see at least abstract, Fig. 2, 0020,  0023, 0031 and 0035]), the PDCs each including at least one sensor interface and at least one data interface, the sensor interface configured to receive sensor data from one or more sensors, the data 10interface configured to transmit the sensor data into the ring network; and a plurality of power supply rings separate from the ring network, each power supply ring being configured to distribute power from a different power source or ([see at least Fig. 2, 0025, 0029, 0032, 0055 and 0059]).

Berels does not explicitly disclose a ring topology in a ring network of a vehicle and a plurality of power and data centers coupled together in a ring topology of the ring network.  However Reich teaches a ring topology in a ring network of a vehicle and a plurality of power and data centers coupled together in a ring topology of the ring network ([see at least 0093, 0094 and 0095], “a diagram of a system for redundant power distribution in a ring topology, power supply 602 outputs power on positive (+) and negative (-) terminals. The output power is distributed via a dual ring 604, including a positive ring 604B and negative ring 604A for distribution respectively from me positive (+) and negative (-) terminals of the power supply to the positive (+) and negative (-) input terminals of nodes (examples 600A, 600b, 600c) connected to the dual-ring 604. All nodes on the network require the same DC voltage level. The nodes (network-elements) are unaware of the power distribution topology.”). Both Berels and Blard illustrate systems that utilize redundant network system”). 
It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Berels system, to incorporate ring topology in a ring network, as taught by Reich, for the purpose of improving reliability and performance requirement 

As to Claim 2, Berels discloses a system, wherein the ring network is a multi- ring, self-healing network ([see at least 0035, 0039, 0041, 0049, 0051 and 0053]).  

Claim 3, Berels discloses a system, wherein at least one computing platform provides autonomous driving functionality ([see at least 0001, 0008, 0009, 0017 and 0066]).

As to Claim 4, Berels discloses a system, wherein each PDC includes, in one or more housings, the at least one data interface, the at least one sensor interface and a power interface that distributes power to the one or more sensors ([see at least Fig. 2, 0017, 0019, 0028 and 0043]).

As to Claim 5, Berels discloses a system, the system further comprising: a first set of sensors and a first PDC associated with a first zone of a vehicle; and a second set of sensors and a second PDC associated with a second zone of the 10vehicle, at least one sensor from the second set of sensors is coupled to a first PDC, and at least one sensor from the first set of sensors is coupled to a second PDC ([see at least Fig. 2, 0024, 0025, 0026 and 0048]).  

As to Claim 6, 23 and 35, Berels discloses a system, wherein at least one PDC of the plurality of PDCs is configured to: receive sensor data from at least one sensor; compress the sensor data; and transmit the compressed sensor data to the ring network ([see at least 0012, 0014, 0019 and 0071]).

20 	As to Claim 7, Berels discloses a system, wherein at least one PDC of the plurality of PDCs is configured to: receive processed sensor data from at least one sensor; and transmit the processed sensor data to the ring network ([see at least Fig. 2, 0024, 0025, 0026 and 0048]).  

Claim 8 and 36, Berels discloses a system, wherein at least one PDC of the plurality of PDCs is configured to: receive raw sensor data from two or more sensors; process the raw sensor data to provide fused sensor data; and 5transmit the fused sensor data to the ring network ([see at least Fig. 2, 0024, 0025, 0026 and 0048]).  

As to Claim 9, Berels discloses a system, wherein at least one PDC of the plurality of PDCs includes one or more controller-circuits coupled to one or more actuators that is configured to provide a 10single vehicle function or multiple vehicle functions ([see at least 0012, 0015 and 0016]).  
  
As to Claim 10, 37, 38 and 39, Berels discloses a system, wherein at least one PDC of the plurality of PDCs is coupled to at least one computing platform or another PDC node by two or more redundant data links, wherein 15each of the data links is configured to use a protocol or physical layer that is different than used by the other data links ([see at least 0011, 0025, 0026 0028 and 0059]).  

As to Claim11 and 32, Berels discloses a system, wherein at least one PDC of the plurality of PDCs includes circuitry in the 20power interface that is configured to measure at least one of input or output voltage or current from or to a power supply ring to detect a power failure in at least a portion of the ring network ([see at least 0031, 0045 and 0046]). 

Claim 12, Berels discloses a system, wherein the measuring includes 25measuring a rate of change of at least one of the input or output voltage or current ([see at least 0031, 0045 and 0046]). 

As to Claim 13 and 26, Berels discloses a system, wherein the system is configured to: in accordance with detecting a failure of a computing node, cause, by switching circuitry, data to travel in an opposite 5direction of the ring network ([see at least 0008 and 0038]). 

As to Claim 14, Berels discloses a system, wherein the system is configured to: in accordance with detection of a failure of a computing node, cause, by a PDC of the plurality of PDCs, the PDC or the 10one or more sensors to slow their respective output data rates ([see at least 0045 and 0054]).  

As to Claim 15, Berels discloses a system, wherein the system is configured to: in accordance with detection of a failure of a computing node, cause, by the at least one computing platform, a 15vehicle to enter a fail-safe mode ([see at least 0008, 0035, 0038, 0039 and 0042]).  

As to Claim 16, Berels discloses a system,, wherein a PDC of the plurality of PDCs includes at least two power inputs that are operable to connect inside the PDC and isolate the at least two power inputs 20against each other in response to failure of a power supply ring or a power supply coupled to the power supply ring ([see at least 0008, 0035, 0038, 0039 and 0042]).  

Claim 17, Berels discloses a system,, wherein the sensor interface of the includes at least one of circuitry or software to receive and process raw or pre- Page 5 of 21Application No.: 16/457,869Docket No. P100167USprocessed sensor data from two or more different sensors using two or more physical layers or protocols ([see at least Fig. 2, 0024, 0025, 0026 and 0048]).  

As to Claim 18, Berels discloses a system, wherein the power interface of the PDC includes at least a portion of power circuitry that provides a stabilized and filtered voltage supply to at least one sensor coupled to the PDC ([see at least 0031, 0045 and 0046]). 

As to Claim 21 and 29, Berels discloses a system, wherein there are at least two sensors, the method further comprising: processing, by the PDC, sensor data from the at least two sensors, the processing 5including fusing, transforming or pre-processing the sensor data ([see at least Fig. 2, 0024, 0025, 0026 and 0048]).  

As to Claim 22 and 30, Berels discloses a system, wherein the at least two sensors include a camera and a LIDAR, and fusing the sensor data includes generating an object map or list based on object detections by the camera and LIDAR ([see at least 0019, 0022, 0044 and 0066]).  

As to Claim 24, Berels discloses a system, further comprising: determining, by the PDC, a failure in the multi-ring data network; and responsive to the determination of the failure in the multi-ring data network, 20causing circuitry in the PDC to reconfigure a portion of the multi-ring ([see at least 0008, 0035, 0038, 0039 and 0042]).  

As to Claim 25, Berels discloses a system, wherein determining a failure in the multi-ring data network further comprises: Page 7 of 21Application No.: 16/457,869Docket No. P100167US determining that a rate of change in PDC input or output voltage or current exceeds a predetermined threshold value ([see at least 0035, 0038, 0039, 041 and 0057]).  


As to Claim 27 and 31, Berels discloses a system, further comprising: distributing, by the PDC, filtered power to the one or more sensors ([see at least Fig. 2, 0017, 0019, 0028 and 0043]).

As to Claim 28, 33, 40 and 44, Berels discloses an automotive data routing network, comprising: at least one compute ring including two or more processors at least one sensor ring comprising two or more data distribution devices, each data distribution device coupled to at least one sensor and to the at least one compute 5ring, each data distribution device monitoring for failure of at least one segment of the at least one sensor ring ([see at least Fig. 2, 0017, 0019, 0028 and 0043]), and configured to: in accordance with detection of a first failure by a first data distribution device in the sensor ring, redirect data traffic to a second data distribution device in the sensor ring, and in accordance with detecting a second failure of at least one segment of the compute ring ([see at least 0008, 0035, 0038, 0039 and 0042]).  , redirect data traffic from a first processor 10in the compute ring to a second processor in the compute ring ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]); and at least one power ring separate from the at least one compute ring and the at least one sensor ring, the at least one power ring including two or more data distribution devices and two or more power supplies, the at least one power ring configured to supply power from the two or more power supplies through the two or more data 15distribution devices, and to at least one sensor and to the compute ring ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  

As to Claim 34, Berels discloses a network, wherein the processor causes the power switch to galvanically isolate the first and the second network power supply rails from each other ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  

As to Claim 45, Berels discloses a system, wherein the first path, the second path, the first PDC, and the first computing platform form the first ring network Page 15 of 21Application No.: 16/457,869Docket No. P100167US  ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  

As to Claim 46, Berels discloses a system, further comprising: a second PDC, wherein the second PDC is included in either the first path or the second path ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  

As to Claim 48, Berels discloses a system, 15wherein the first PDC is connected to the second PDC without an intervening PDC or computing platform ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  

Claim 49, Berels discloses a system, wherein the first computing platform is configured to: 20in accordance with a determination that the first PDC is functioning, receive power via the first PDC; and in accordance with a determination that the first PDC is not functioning, receive power via the second PDC ([see at least 0045 and 0054]).  

As to Claim 50, Berels discloses a system, wherein the first data platform is a second computing platform, the system further comprising a third computing platform, wherein: the first computing platform is connected to the second computing platform via 5a third path that includes the third computing platform, and the first computing platform is connected to the second computing platform via a fourth path, different from the third path, that does not include the third computing platform  ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  

10 	As to Claim 51, Berels discloses a system, wherein the third path, the fourth path, the first computing platform, the second computing platform, and the third computing platform form a second ring network  ([see at least Fig. 2, 0017, 0019, 0028 0043 and 0061]).  

As to Claim 52, Berels discloses a system, 15wherein the third path does not include the first PDC and the fourth path does not include the first PDC ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  

As to Claim 53, Berels discloses a system, further comprising: 20a first power supply ring including the first PDC; and a first power source connected to the first power supply ring, platform is coupled to the first power supply ring ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  

As to Claim 54, Berels discloses a system, further comprising: a second power source coupled to the first power supply ring ([see at least Fig. 2, 0017, 0019, 0028 0043 and 0061]).  .  

As to Claim 55, Berels discloses a system, wherein the first PDC is configured 5to: in accordance with a determination that the first power source is functioning, receive power from the first power source; and in accordance with a determination that the first power source is not functioning, receive power from the second power source ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  .  

As to Claim 56, Berels discloses a system, wherein the first computing platform is configured to: in accordance with a determination that the first power source is functioning, receive power from the first power source; and 15in accordance with a determination that the first power source is not functioning, receive power from the second power source ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  .  
20
As to Claim 59, Berels discloses a system, wherein the one or more computing platforms are configured to implement: a dynamic hardware partitioning layer to share hardware for safety relevant software; a middleware to abstract safety relevant software from the hardware; and a ([see at least Fig. 2, Fig. 6, 0017, 0019, 0028 0043 and 0061]).  


Claims 41-43, 47 and 58   are rejected under 35 U.S.C. 103(a) as being unpatentable over Berels in view of Reich, in view of Ribeiro Blard et al. [US 2019/0306880 A1], hereinafter referred to as Blard.
	As to claims 41 and 58, Berels in view Reich discloses all of the limitations stated above. Blard does not explicitly disclose computing platform using a Peripheral Component Interconnect (PCIe) switch.  
However Blard teaches computing platform using a Peripheral Component Interconnect (PCIe) switch ([see at least 0040], “the central node central node sending a disconnect command to a peripheral node to switch is to a disconnected state”). Both Berels and Blard illustrate systems that utilize redundant network system.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Berels system, to incorporate Peripheral Component Interconnect, as taught by Blard, for the purpose of improving performance of data transfer.

As to Claim 42, Lard discloses a system for comprising: a set of sensors for sensing an operating environment of the vehicle; and an automated driving server coupled to the set of sensors in a star topology, the 5automated driving server configured to perform computations for operating the autonomous vehicle in the environment, the automated driving server configured to detect a failure in the system and to select a level of redundancy for the system, including ([see at least 0010, 0063, 0083, 0084 and 0088]).

As to Claim 43, Lard discloses a method comprising: detecting a failure in an automotive electrical and electronic system of a vehicle, the system including a plurality of sensors configured in a star topology with an automated driving server for operating the vehicle; and 15in accordance with detection of the failure, selecting a level of redundancy for the system, the selecting including selecting a subset of the sensors in the star topology for use in the operating of the vehicle  ([see at least 0010, 0063, 0083, 0084 and 0088]).

As to Claim 47, Lard discloses a system,, further comprising: a first sensor connected to the first PDC; and a second sensor connected to the second PDC, wherein the physical distance from the first sensor to the first PDC is less than 10the physical distance from the first sensor to the second PDC, and wherein the physical distance from the second sensor to the first PDC is less than the physical distance from the second sensor to the second PDC ([see at least 0083]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189632.  The examiner can normally be reached on Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jabr Fadey can be reached on 572-272-1516 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668